      Case 5:20-cv-01497-DNH-ATB Document 42 Filed 07/23/21 Page 1 of 15




                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF NEW YORK


DR. MARK JOHNSTON, M.D., M.P.H.,

                             Plaintiff,

                                                      Civil Action No.: 5:20-CV-1497
       v.                                                        (DNH/ATB)


CITY of SYRACUSE, POLICE OFFICER
VALLON SMITH, In his Individual Capacity,
CHIEF OF POLICE KENTON BUCKNER,
In his Individual Capacity, and DOES 1-200,

                             Defendants.


    MEMORANDUM OF LAW IN REPLY TO PLAINTIFF’S OPPOSITION TO
 DEFENDANTS’ MOTION TO DISMISS PURSUANT TO FED R. CIV. P. RULE 12 AND
 MOTION FOR A MORE DEFINITIVE STATEMENT OR TO STRIKE PURSUANT TO
                         RULES 12(E) AND (F).


                                              Kristen E. Smith, Esq.
                                              Corporation Counsel - City of Syracuse
                                              300 City Hall
                                              Syracuse, New York 13202
                                              (315) 448-8400

BY:    Todd M. Long, Esq.
       Bar Roll No. 519301
         Case 5:20-cv-01497-DNH-ATB Document 42 Filed 07/23/21 Page 2 of 15




                                                      TABLE OF CONTENTS

ARGUMENT ........................................................................................................................................ 1

           I.         PLAINTIFF ABANDONED NUMEROUS CLAIMS BY FAILING TO
                      COMPLETELY OPPOSE DEFENDANTS’ ARGUMENTS .................................1

           II.        PLAINTIFF CANNOT AMEND HIS COMPLAINT IN OPPOSITION TO
                      DEFENDANTS’ MOTION TO DISMISS ..............................................................2

           III.       NEW YORK STATE ASSAULT AND BATTERY CLAIMS ARE
                      DUPLICATIVE OF SECTION 1983 EXCESSIVE USE OF FORCE CLAIM .....4

           IV.        NEW YORK STATE FALSE IMPRISONMENT CLAIMS IS DUPLICATIVE
                      OF SECTION 1983 FALSE ARREST CLAIM ......................................................4

           V.         PLAINTIFF DID NOT COMPLY WITH G.M.L. § 50-E IN FAILING TO
                      NOTICE THE CITY OF NEGLIGENT TRAINING, ET AL., CLAIM (CLAIM
                      13) ............................................................................................................................5

           VI.        CHIEF BUCKNER CANNOT BE SUED IN THIS CASE IN HIS INDIVIDUAL
                      CAPACITY UNDER MONELL OR AS A SUPERVISOR ....................................6

                             A. Iqbal abrogated supervisory liability in Colon. ..........................................7

                             B. Plaintiff has not pleaded an individual Constitutional violation by Chief
                                Buckner. .....................................................................................................7

           VII.       DECLARATORY JUDGEMENTS SHOULD BE DISMISSED. ........................10

           VIII.      THE COMPLAINT SHOULD BE RE-PLEAD AND HAVE PARTS STRUCK
                      PURSUANT TO FED. R. CIV. P. RULES 12(E) AND 12(F). ...............................10

CONCLUSION ................................................................................................................................... 10




                                                                         ii
Case 5:20-cv-01497-DNH-ATB Document 42 Filed 07/23/21 Page 3 of 15




              (PAGE INTENTIONALLY LEFT BLANK)




                                iii
      Case 5:20-cv-01497-DNH-ATB Document 42 Filed 07/23/21 Page 4 of 15




                                        ARGUMENT
       I.     PLAINTIFF ABANDONED NUMEROUS CLAIMS BY
              FAILING TO COMPLETELY OPPOSE DEFENDANTS’
              ARGUMENTS
       A plaintiff’s failure to respond to “contentions raised in a motion to dismiss claim

constitutes an abandonment of those claims.” Helwing v City of New York, 18-CV-3764, 2021 WL

781794, at *4 (E.D.N.Y. Mar. 1, 2021) (quoting cases); Pinder v S. DiCarlo, Inc., 1:18-CV-

00296(BKS/ATB), 2020 WL 437000, at *9 note 8 (N.D.N.Y. Jan. 28, 2020).

       Plaintiff completely failed to oppose the following arguments:

       (A)     “Plaintiff’s federal Section 1983 claim of assault and battery, or Claim 6, should
               be dismissed because it is duplicative of Plaintiff’s federal Section 1983 excessive
               use of force claim.” (Dkt. No. 34-3, p. 12,1 Sec. 1.A.4.) (emphasis supplied).
       (B)     “Plaintiff’s New York state law claim of Trespass of Chattels, should be
               dismissed for failing to comply with § 50-e of the New York General Municipal
               Law.” (Id., p. 20, Sec. 1.A.8.) (emphasis supplied).
       (C)     “Plaintiff’s Monell claim, or Claim 2, should be dismissed as to Chief Buckner
               because it is duplicative of Plaintiff’s identification of the City of Syracuse in
               pleading his Monell claim2. . .” (Id., p. 22, Sec. 1.A.10.) (emphasis supplied).
       (D)     Plaintiff’s federal Section 1983 claim of ratification, or Claim 9, in a Monell
               claim, and so Chief Buckner must be dismissed as well. (Id., p. 23, Sec. 1.A.11.)
               (emphasis supplied).

       Moreover, substantive arguments addressed only in the footnotes of opposition papers are

improper “and the Court is under no obligation to consider them.” Weslowski v. Zugibe, 96 F.

Supp. 3d 308, 314 (S.D.N.Y. 2015), aff’d, 626 Fed. App’x 20 (2d Cir. 2015); see also, Pajak v

New York State Off. of Temporary & Total Disability, 16-CV-899-FPG, 2018 WL 4268915, at *4

note 2 (W.D.N.Y. Sept. 7, 2018), aff’d sub nom. Pajak v New York State Off. of Temporary and

Disability Assistance, 783 Fed. App’x 86 (2d Cir. 2019).




1
        All page designations cited in this brief will reflect the header page number created by
CM/ECF by filing and not the page numbers put in the footer by the parties.
2
        Plaintiff attempts to oppose Defendant’s contention that “Monell claims cannot be asserted
against parties in their individual capacities” in his memorandum of law. See Dkt. No. 37, p. 15.
      Case 5:20-cv-01497-DNH-ATB Document 42 Filed 07/23/21 Page 5 of 15




       Plaintiff does little more than offer two footnotes in opposition to Defendants’ substantive

contentions that the following claim should be dismissed:

       (E)     “Plaintiff’s federal Section 1986 claim of conspiracy, or Claim 3, should be
               dismissed because Plaintiff has neither stated a valid claim under 42 U.S.C.
               § 1985 . . .” (Dkt. No. 34-3, p. 13, Sec. 1.A.5.) (emphasis supplied).

In response to the argument that Plaintiff failed to plead membership in a protected class, and

individually-motivated animus, Plaintiff asserts—in a footnote—“[c]ases in the Ninth Circuit

indeed recognize a class of individuals with disabilities may be protected by § 1985(3). . .” Dkt.

No. 37, p. 12, footnote 4. Although further addressed in its insufficiency, infra, Plaintiff opposes

Defendants’ argument that the statute of limitations had lapsed before the time of filing of his

lawsuit for a Section 1986 claim by footnoting that:

         In addressing Defendants’ assertion that Dr. Johnston’s Section 1986 claim is
         time barred on account of his failure to file a claim within one year after being
         assaulted by Defendant officers on May 6, 2019, such assertion is reasonably
         rebutted with arguments set out in headnote D of this Opposition, page 9. For the
         reasons set out therein, Defendants’ limitation defense is unavailing.

Dkt. No. 37, p. 5, footnote 2. Yet “headnote D” makes no mention of Plaintiff’s Section 1986

claim, addressing only the statutes of limitation for state claims. See id., p. 14-15. Further, time

limitations for federal claims, such as Plaintiff’s Section 1986 claim, were not extended by the

Northern District of New York, and Plaintiff cites no authority that State Executive Orders are

controlling over U.S. District Courts in these matters. See N.D.N.Y. General Orders 58-61, 63.

       II.      PLAINTIFF CANNOT AMEND HIS COMPLAINT IN
                OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
        “[I]t is axiomatic that [a] Complaint cannot be amended by the briefs in opposition to a

motion to dismiss.” Plump Eng'g, Inc. v Westshore Design Engineers, P.C., 1:18-CV-

00027(BKS/DJS), 2018 WL 3730168, at *5, note 4 (N.D.N.Y. Aug. 6, 2018) (internal quotation




                                                 2
      Case 5:20-cv-01497-DNH-ATB Document 42 Filed 07/23/21 Page 6 of 15




omitted). Therefore, all assertions not set forth in the Complaint, and addressed for the first time

in Plaintiff’s opposition papers, should be disregarded.

       Furthermore, Plaintiff’s request for leave to amend his Complaint through an opposition

brief is procedurally improper. Fed. R. Civ. P. Rule 15 states that, other than as a matter of course,

“a party may amend its pleading only with the opposing party's written consent or the court's

leave.” Id. However, the Local Rules for the Northern District of New York outline the process

that requires the party to make a separate and distinct motion requesting leave of court:

          A party moving to amend a pleading pursuant to Fed. R. Civ. P. 14, 15, 19-22
          must attach an unsigned copy of the proposed amended pleading to its
          motion papers. Except if the Court otherwise orders, the proposed amended
          pleading must be a complete pleading, which will supersede the pleading
          sought to be amended in all respects. A party shall not incorporate any portion
          of its prior pleading or exhibits thereto into the proposed amended pleading by
          reference.

          The motion must set forth specifically the proposed insertions and deletions of
          language and identify the amendments in the proposed pleading, either through
          the submission of a redline/strikeout version of the pleading sought to be
          amended or through other equivalent means.

N.D.N.Y. L.R. 15.1 (emphasis supplied). Here, Plaintiff uses his opposition papers as a vehicle for

amending his Complaint to plead both a previously absent Section 1985 and 1983 claim for

conspiracy, which may well include new facts absent from the Complaint. See Dkt. No. 37, pp

10-13, footnote 3. This is facially insufficient. Plaintiff has failed to bring this request on its own

notice of motion, but seeks to do so through Defendants’ Rule 12(b)(6) motion. Plaintiff offers no

proposed amended pleading, with all deletions and additions redlined or otherwise struck out. As

such, if the Court were to consider accepting Plaintiff’s request for leave in his opposition papers,

Defendants would have no realistic opportunity to sufficiently oppose such a motion. Absent a

complete redlined pleading proposal, Defendants can only oppose a general, unspecified concept




                                                  3
      Case 5:20-cv-01497-DNH-ATB Document 42 Filed 07/23/21 Page 7 of 15




of a Section 1983 and 1985 conspiracy claim. Consequently, Plaintiff’s attempt at a motion

pursuant to Rule 15 and N.D.N.Y. L.R. 15.1 should be denied.

       III.    NEW YORK STATE ASSAULT AND BATTERY CLAIMS ARE
               DUPLICATIVE OF SECTION 1983 EXCESSIVE USE OF FORCE CLAIM
       Plaintiff’s argument that state claims of assault and battery claims should persist

redundantly through discovery should be rejected where in the Complaint he cites a case stating

that “a cause of action against law enforcement officials [for assault and battery] is whether the

force used was ‘reasonable,’ the exact same test as the one used to analyze a Fourth Amendment

excessive force claim.” Dkt. No. 23, ¶¶ 80 and 82 (quoting Hogan v. Franco, 896 F. Supp. 1313,

1315 n.2 (N.D.N.Y. 1995)) (emphasis suppled). The same paragraphs calling-in New York State

assault and battery make a direct link back to the Section 1983 excessive force claim. See id.3

       IV.   NEW YORK STATE FALSE IMPRISONMENT CLAIMS IS
             DUPLICATIVE OF SECTION 1983 FALSE ARREST CLAIM
       Although Plaintiff argues in opposition that courts do not always dismiss New York State

false imprisonment claims pleaded with Section 1983 false arrest claims, in the case of Plaintiff’s

Complaint, there is nothing about his false imprisonment claim that is in any way distinguishable

from his Section 1983 false arrest claim as they rely on the same facts and elements. See id., ¶¶

76-78. In the cases cited by Plaintiff none consider the duplicative argument as ever having been

put forth by the movant, and so they are unavailing as support in opposition. See e.g., Murray v.

Williams, 05 CIV. 9438 (NRB), 2007 WL 430419, at *6 (S.D.N.Y. Feb. 8, 2007) (no discussion

of duplicative claims warranting dismissal of one, just saying, consequently that they are

synonymous causes of action); Levantino v. Skala, 56 F. Supp. 3d 191, 200 (E.D.N.Y. 2014) (no

discussion of movant arguing duplicative, but noting that “substantially the same” in New York);



3
        “For these reasons, as to Plaintiff’s constitutional excessive force claim, a court will not
and cannot find as a matter of law that DEFENDANT POLICE OFFICER SMITH are entitled to
qualified immunity.”
                                                 4
      Case 5:20-cv-01497-DNH-ATB Document 42 Filed 07/23/21 Page 8 of 15




TADCO Const. Corp. v Dormitory Auth. of State of New York, 700 F. Supp. 2d 253, 268 (E.D.N.Y.

2010) (Court stated that federal claims for false arrest and imprisonment brought rest on an

individual’s Fourth Amendment right); McKim v. County of Rensselaer, 1:09-CV-650 GLS/DRH,

2011 WL 2580327, at *10 (N.D.N.Y. June 28, 2011) (dismissing both false arrest and false

imprisonment claims).

        V.      PLAINTIFF DID NOT COMPLY WITH G.M.L. § 50-E IN
                FAILING TO NOTICE THE CITY OF NEGLIGENT
                TRAINING, ET AL., CLAIM (CLAIM 13)
        Plaintiff’s argument that Defendants were on notice for his allegation that Officer Smith

was negligently trained, hired, retained, and supervised falls short in that the plain language of

G.M.L. § 50-e requires he make a statement of “the time when, the place where [or] the manner in

which” a plaintiff’s claim based in negligent training, hiring, retention, and supervision arose. Id.

First, plaintiff’s citation to a U.S. District Court in Arizona is inapposite as the court in Mitchell v.

City of Flagstaff was not analyzing their decision based on New York law, but Arizona statutory

law. See id., CV 11-8140-PCT-FJM, 2011 WL 5826014, at *1 (D. Ariz. Nov. 18, 2011).

        Second, Plaintiff’s citation to Clark v. City of Ithaca, 235 A.D.2d 746 (3d Dep’t 1997) is

unavailing. This 1997 state decision goes against the considerable federal case law cited in

Defendants’ memorandum of law in support of Claim 13’s dismissal, and, in particular, this

Court’s more recent decision in Rissetto v. County of Clinton, 8:15-CV-0720 (GTS/CFH), 2016

WL 4530473 (N.D.N.Y. Aug. 29, 2016) (Plaintiff’s notice of claim referenced, inter alia, multiple

common law theories of recovery, “but provide[d] no suggestion that Plaintiffs intended to pursue

any claim for negligence in general, or a claim of negligent training or supervision as to the

municipality Defendants in particular”) (citing Asseng v. Cty. of Nassau, 14-CV-5275, 2015 WL

4621104, at *4 (E.D.N.Y. July 31, 2015) (holding that, “[a]lthough [plaintiff's notice of claim] lists

causes of action for ‘malicious prosecution, false arrest, and false imprisonment,’ it makes no

                                                   5
      Case 5:20-cv-01497-DNH-ATB Document 42 Filed 07/23/21 Page 9 of 15




reference to negligent supervision and does not discuss facts that would raise the inference that

Plaintiff intended to pursue such a claim”); Ferlito v. Cty. of Suffolk, 06-CV-5708, 2007 WL

4180670, at *4 (E.D.N.Y. Nov. 19, 2007) (dismissing claim for “negligent hiring, training or

retaining practices” was not sufficiently specified in plaintiff's claim); Fincher v. Cty. of

Westchester, 979 F. Supp. 989, 1003 (S.D.N.Y. 1997) (notice of claim “does not mention negligent

hiring, training, or supervision. . .”); see also Hargroves v. City of New York, 03-CV-3869, 2014

WL 1271024, at *7 (E.D.N.Y. Mar. 26, 2014) (collecting [six] cases)). Applying the great weight

of case law against Plaintiff’s one remotely applicable case, here as in all of the aforementioned

cases, Plaintiff makes no mention in his notice of claim that any of the events that pre-date his

May 5, 2018, arrest that could be construed as to put Defendants on notice as to the facts with

respect to negligent hiring, training and retention that occurred prior to the incident.

       VI.   CHIEF BUCKNER CANNOT BE SUED IN THIS CASE IN HIS
             INDIVIDUAL CAPACITY UNDER MONELL OR AS A SUPERVISOR
       Defendants set forth in their initial memorandum of law that “Monell does not apply to ...

individuals who are sued in their individual capacity.” Dkt. No. 34-3 (quoting Acquah for J.B. v

City of Syracuse, 1:8-CV-1378 (LEK/DEP), 2020 WL 1510405, at *3 (N.D.N.Y. Mar. 30, 2020)).

In response, Plaintiff improperly argues a new cause of action not pleaded in his Complaint—

namely, that Chief Buckner had some “personal responsibility” relative to Plaintiff’s conclusory

allegations. See Dkt. No. 37. Yet the Complaint’s allegations against Chief Buckner are only

made in support of the Monell claim against the City of Syracuse, and not a supervisory liability

claim based on Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995). See, Acquah at *3. Ultimately,

however, “[t]he Court cannot construe an unpled claim” See, id. (quoting, Augienello v. Coast-to-

Coast Financial Corp., 64 F. App'x. 820, 822) (2d. Cir. 2003) (holding there is a clear difference

between asking for liberal construction of complaint and “amendment of the complaint to include



                                                  6
     Case 5:20-cv-01497-DNH-ATB Document 42 Filed 07/23/21 Page 10 of 15




a claim that they did not plead”). Even if Plaintiff were able to amend his Complaint in opposition

papers to include a supervisory liability claim pursuant to Colon v. Coughlin, he would fail to state

a claim. Citing Colon, Plaintiff argues Chief Buckner is liable pursuant to a theory of supervisory

liability, before citing Tangreti v. Bachmann, 983 F.3.d 609 (2d Cir. 2020) as an explanatory

parenthetical. This attempt to prevent Chief Buckner from being dismissed fails for two reasons.

       A.     Iqbal abrogated supervisory liability in Colon.
       The Second Circuit in Tangreti abrogated the Colon test for supervisory liability, clearing-

up any dispute since Ashcroft v. Iqbal, 556 U.S. 662, (2009):

         Iqbal holds that a plaintiff may not rely on a special test for supervisory liability.
         Rather, “a plaintiff must plead that each Government-official defendant,
         through the official's own individual actions, has violated the Constitution.”
         Iqbal, 556 U.S. at 676, 129 S.Ct. 1937. . . We join these circuits in holding that
         after Iqbal, there is no special rule for supervisory liability. Instead, a plaintiff
         must plead and prove “that each Government-official defendant, through the
         official's own individual actions, has violated the Constitution.” Iqbal, 556 U.S.
         at 676, 129 S.Ct. 1937. “The factors necessary to establish a [§ 1983] violation
         will vary with the constitutional provision at issue” because the elements of
         different constitutional violations vary. Id. The violation must be established
         against the supervisory official directly.

Tangreti, 983 F.3d at 616, 618. This must be done by establishing the “supervisor,” here Chief

Buckner, violated the plaintiff’s specifically enumerated Constitutional rights by his own conduct

and not by reason of being a supervisor of others who committed the violation. See id. at 619.

Therefore, there can be no cause of action based upon the standards of supervisory liability set

forth in Colon.

       B.     Plaintiff has not pleaded an individual Constitutional violation by Chief Buckner.
       The factual allegations pleaded in the Complaint against to Chief Buckner do not evince

individual violations of Plaintiff’s Constitutional Rights under the Fourth Amendment whether by

alleged excessive use of force, false arrest, or malicious prosecution. In order to establish this,

Plaintiff would need to have pleaded that the Chief Buckner “committed the violation him or



                                                   7
     Case 5:20-cv-01497-DNH-ATB Document 42 Filed 07/23/21 Page 11 of 15




herself, not by the supervision of others who committed the violation . . .” and that the supervisor

“personally display[ed] the requisite state of mind, depending on the violation at issue. See Roy

v Alicia, 9:19-CV-585(LEK/ATB), 2021 WL 966010, at *4 (NDNY Feb. 3, 2021], report and

recommendation adopted sub nom. Roy v. Laperla, 9:19-CV-585 (LEK/ATB), 2021 WL 964135

(N.D.N.Y. Mar. 15, 2021) (emphasis supplied) (citing Tangreti, 983 F.3d at 616).

       None of the three paragraphs cited in Plaintiff’s opposition papers implicate Chief Buckner

in an individual violation of Plaintiff’s Fourth Amendment rights.4 Plaintiff has neither alleged

that Chief Buckner was individually involved in or present for the use of force, the arrest, or

prosecution of Plaintiff, nor has Plaintiff alleged that Chief Buckner had the requisite state of mind

to commit such violations. See, e.g., Correa v. Lynch, 20-CV-02875 (PMH), 2021 WL 2036697,

at *6 (S.D.N.Y. May 20, 2021) (Court noted that excessive use of force claim against individual

supervisor only supported if establish that the supervisor had direct participation in the force of

failed to intervene because “the fact that a defendant is a supervisor is not enough to impute

personal involvement onto that actor”).

       Plaintiff misleadingly cites Tangreti in his analysis by an explanatory parenthetical

asserting “government-official [sic] through the official’s own individual actions violated the

Constitution.” This fails to note that Tangreti is largely distinguishable as the supervisory official

was alleged of having the requisite “state of mind” vis-à-vis “deliberate indifference to the

substantial of serious harm to an inmate” of an imprisoned inmate. Tangreti at 612; see also

Farmer v. Brennan, 511 U.S. 825, 828 (1994).            Here, Plaintiff alleges, under the Monell

“ratification” claim, that Chief Buckner “knew of and specifically made a deliberate choice to

approve DEFENDANT SMITH’s acts and the basis for” Officer Smith’s alleged actions. See Dkt.



4
       With Chief Buckner not named in one of the paragraphs Plaintiff cites (i.e., id. at ¶ 40).
                                                  8
     Case 5:20-cv-01497-DNH-ATB Document 42 Filed 07/23/21 Page 12 of 15




No. 23, ¶ 75. This does not implicate Chief Buckner’s individual involvement in any of the

Constitutional violations of Plaintiff himself for two critical reasons.

       First, the “deliberate indifference” referred to in the “ratification” context is invoking a

derivative Monell claim—not an individual right violation. See, City of Canton, Ohio v. Harris,

489 U.S. 378, 388 (1989); see also, Lurch v. City of New York, 19-CV-11254 (VEC/OTW), 2021

WL 842616, at *5 (S.D.N.Y. Feb. 10, 2021), report and recommendation adopted, 19-CV-11254

(VEC), 2021 WL 1172506 (S.D.N.Y. Mar. 29, 2021).

       Second, there is no deliberate indifference alleged as to Chief Buckner5 pursuant to a

Fourth, Eighth, or Fourteenth Amendment individual violation. See Starling v. Syracuse Police

Dept., 5:19-CV-1458 (DNH/TWD), 2019 WL 6974731, at *4 (N.D.N.Y. Dec. 20, 2019), report

and recommendation adopted, 5:19-CV-1458 (DNH/TWD), 2020 WL 1140664 (N.D.N.Y. Mar.

9, 2020) (citations omitted); see also, McKinney v. New Haven Police Dep't, 3:17-CV-1663 (JCH),

2017 WL 5137583, at *3 (D. Conn. Nov. 6, 2017). Furthermore, there is no deliberate indifference

state of mind cause of action for an excessive use of force, false arrest, or malicious prosecution

claim, which is only considered as a state of mind as to matters involving the failure to provide

medical care. Because there is no Fourth, Eighth or Fourteenth Amendment violation implicating

his individual involvement, Chief Buckner should be dismissed from this action.

       Even if Plaintiff attempted to shoehorn his Colon claim into an individual Constitutional

violation post-Iqbal, the three Complaint paragraphs Plaintiff cites cannot support such a claim

when the “Complaint’s legal focus is indisputably on the City of Syracuse. . .” Acquah at *3 (cases

omitted). Here, the three paragraphs are all under the section titled as a Monell Claim. Dkt. No.



5
       Defendants do not address the Plaintiff’s “Eighth Cause of Action” for the “Failure to
Provide Medical Care” where Chief Buckner is not identified as having any individual
involvement being deliberately indifferent to Plaintiff’s medical condition.
                                                  9
     Case 5:20-cv-01497-DNH-ATB Document 42 Filed 07/23/21 Page 13 of 15




23. Plaintiff makes one conclusory allegation in this Monell section: “Bucker’s [sic] failure to

discipline, train and supervise the police officers under his command has resulted in the assault

and battery, false arrest and civil rights violations of Plaintiffs and many, many other law-abiding

citizens of Syracuse.” See Dkt. No. 23, ¶ 33. This would not be a Colon claim even if Colon was

still good law as to supervisory liability.

        VII. DECLARATORY JUDGEMENTS SHOULD BE DISMISSED
        Plaintiff seeks to impose California law in reclaiming his purported “status of innocent.”

Plaintiff claims his psychological state and standing in the community has been “stripped away”

by the criminal charges. New York Criminal Procedure Law § 160.50, which imposes a complete

seal on arrest records, is the proper and adequate remedy. Moreover, New York considers arrests

not resulting in a conviction a legal nullity. See Matter of Alonzo M. v New York City Dept. of

Probation, 72 N.Y.2d 662, 667-68 (1988). Therefore, imposing California state law on the New

York State court that sat in jurisdiction over Plaintiff’s proceedings and has statutory provisions

setting forth protections for Plaintiff is a drastic, unnecessary measure. Also, this civil proceeding

is not the appropriate channel declare that a defendant had committed a criminal act absent all of

the protections afforded through the criminal procedure process in state law regarding criminal

acts under N.Y. Penal Law. In a normal civil proceeding in federal court, Officer Smith would not

be afforded the same due process which should be afforded in state criminal procedure law.

        VIII. THE COMPLAINT SHOULD BE RE-PLEAD AND HAVE PARTS
                STRUCK PURSUANT TO FED. R. CIV. P. RULES 12(E) AND 12(F).
        Plaintiff is incorrect that the inappropriate legal citations in his Complaint are “easily

distinguishable from statements of fact,” as almost all of the legal citations are commingled in

paragraphs that contain some fact in dispute, which will require Defendants to respond to while

parsing out the legal citations to which Defendants need not respond.

                                              CONCLUSION

                                                  10
     Case 5:20-cv-01497-DNH-ATB Document 42 Filed 07/23/21 Page 14 of 15




       WHEREFORE, Defendants respectfully request that the Court dismiss Plaintiff’s claims

as set forth in their memorandum of law in support of this motion to dismiss (see Dkt. No. 34-3,

pp. 30-31), direct Plaintiff to replead, or otherwise strike the improper portions of the Complaint

under the authority set forth at Fed. R. Civ. P. 12(e) and such other and further relief as the Court

deems just and proper. However, should this Court interpret or convert any part of this motion

into one for summary judgment, Defendants respectfully request that any denial be made without

prejudice.

Dated: July 23, 2021                                  KRISTEN E. SMITH, ESQ.
       Syracuse, New York                             CORPORATION COUNSEL
                                                      OF THE CITY OF SYRACUSE

                                                  By: __________/s_______________
                                                      Todd M. Long, Esq.
                                                      Assistant Corporation Counsel
                                                      Bar Roll No. 519301
                                                      Attorney for Defendants
                                                      300 City Hall
                                                      Syracuse, New York 13202
                                                      Tel: (315) 448-8400
                                                      Fax: (315) 448-8381
                                                      E-Mail: tlong@syrgov.net




                                                 11
     Case 5:20-cv-01497-DNH-ATB Document 42 Filed 07/23/21 Page 15 of 15




                                 CERTIFICATE OF SERVICE

        I declare under the penalty of perjury that I served the foregoing:

   1. Memorandum Of Law In Reply To Plaintiff’s Opposition To Defendants’ Motion To
      Dismiss Pursuant To Fed R. Civ. P. Rule 12 and Motion For A More Definitive
      Statement Or To Strike Pursuant To Rules 12(E) And (F);

by electronically filing with the Clerk of the Court herein, which is understood to have sent
notification of such filing electronically to all counsels of record via CM/ECF NextGen in
N.D.N.Y. for the above captioned case.

Dated: July 23, 2021                                  KRISTEN E. SMITH, ESQ.
       Syracuse, New York                             CORPORATION COUNSEL
                                                      OF THE CITY OF SYRACUSE

                                                  By: __________/s_______________
                                                      Todd M. Long, Esq.
                                                      Assistant Corporation Counsel
                                                      Bar Roll No. 519301
                                                      Attorney for Defendants
                                                      300 City Hall
                                                      Syracuse, New York 13202
                                                      Tel: (315) 448-8400
                                                      Fax: (315) 448-8381
                                                      E-Mail: tlong@syrgov.net




                                                 12
